MURRAY, J.,
concurs and assigns reasons.
|TI agree that the trial court’s judgment must be vacated in its entirety because the trial court made its factual findings in the context of ordering the transfer of one co-owner’s interest in the property to the other co-owner, which transfer is not au*223thorized by the law. However, I concur to emphasize that this court has not determined that the individual factual findings made by the trial court are manifestly erroneous, only that they were, as the majority states, “prematurely” made. Therefore, upon remand, the trial court may legitimately choose to reaffirm any of its prior factual findings that are not in conflict with partition of the property, which this court has determined to be the proper result in this case.
Accordingly, I respectfully concur in the result.